In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Ross, J.), entered January 27, 2005, which, upon a decision of the same court issued October 21, 2004, granted the motion of the receiver, Edward A. Ambrosino, inter alia, for authorization to exercise certain stock options selected by him and owned by the defendant, and directed the receiver to pay, from the net proceeds realized from the exercise of the options, any pendente lite arrears owed by the defendant to the plaintiff upon presentation by her of a judgment and bill of costs.
Ordered that the appeal is dismissed, with costs.
The record on appeal omits the decision of the Supreme Court issued on October 21, 2004 upon which the order on appeal was entered. The transcript of this decision must be included in a proper record on appeal (see CELR 5526). Its omission thus presents a record inadequate to permit this Court to render an informed decision on the merits (see Singh v Getty Petroleum Corp., 275 AD2d 740 [2000]). Crane, J.P., Goldstein, Rivera and Dillon, JJ., concur.